EXHIBIT 1 JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Schedule 13G filed on or about this date and any amendments thereto with respect to the beneficial ownership by the undersigned of shares of common stock, par value $0.01 per share, of FMSA Holdings, Inc. is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1). This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated: February 17, 2015 ASP FML HOLDINGS, LLC By: ASP Manager Corp., its Manager By: /s/ Michael G. Fisch Name: Michael G. Fisch Title: President ASP FML INVESTCO, LLC By: ASP Manager Corp., its Manager By: /s/ Michael G. Fisch Name: Michael G. Fisch Title: President AMERICAN SECURITIES PARTNERS V, L.P. By: American Securities Associates V, LLC, its general partner By: /s/ Michael G. Fisch Name: Michael G. Fisch Title: Managing Member AMERICAN SECURITIES PARTNERS V(B), L.P. By: American Securities Associates V, LLC, its general partner By: /s/ Michael G. Fisch Name: Michael G. Fisch Title: Managing Member AMERICAN SECURITIES PARTNERS V(C), LLC By: American Securities Associates V, LLC, its general partner By: /s/ Michael G. Fisch Name: Michael G. Fisch Title: Managing Member ASP FML CO-INVEST I, LLC By: ASP Manager Corp., its Manager By: /s/ Michael G. Fisch Name: Michael G. Fisch Title: President Page 16 AMERICAN SECURITIES ASSOCIATES V, LLC By: /s/ Michael G. Fisch Name: Michael G. Fisch Title: Managing Member AMERICAN SECURITIES LLC By: /s/ Michael G. Fisch Name: Michael G. Fisch Title: President and Chief Executive Officer ASP MANAGER CORP. By: /s/ Michael G. Fisch Name: Michael G. Fisch Title: President Page 17
